NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 06 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARCEL OUEDRAOGO, AKA Ken                        No. 08-75034
Marcus, AKA Arthur Ouedera,
                                                 Agency No. A098-157-333
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 3, 2010**
                               Seattle, Washington

Before: CANBY, THOMPSON and BERZON, Circuit Judges.

       Marcel Ouedraogo (“Ouedraogo”), a native and citizen of Burkina Faso,

petitions for review of the Board of Immigration Appeals (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) order denying asylum, withholding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Where, as here, the BIA expressly adopted the IJ’s decision, citing Matter of

Burbano, 20 I. & N. Dec. 872 (BIA 1994), but also provided its own review of the

evidence and the law, we review both the IJ and the BIA’s decision. Hosseini v.

Gonzales, 471 F.3d 953, 957 (9th Cir. 2006). We review findings of fact and

credibility determinations for substantial evidence. Abebe v. Gonzales, 432 F.3d

1037, 1039-40 (9th Cir. 2005) (en banc).

      Substantial evidence supports the agency’s adverse credibility determination

based on the numerous inconsistencies regarding the timing, circumstances and

details of Ouedraogo’s alleged arrests, persecution, and anti-government activities.

Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007). These inconsistencies go to

the heart of his claim. Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004).

      Substantial evidence also supports the agency’s adverse credibility

determination based on Ouedraogo’s omissions, and inconsistent testimony,

regarding the alleged custodial abuse and rape he suffered while arrested. Kin v.

Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010). In addition, Ouedraogo’s failure

to provide evidence corroborating his claim supports the agency’s adverse

credibility determination. Sidhu v. INS, 220 F.3d 1085, 1090-91 (9th Cir. 2000).


                                           2
His international travels followed by voluntary returns to Burkina Faso also cast

doubt on the credibility of his claims of fear of persecution. In the absence of

credible testimony, Ouedraogo’s asylum and withholding of removal claims fail.

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      We need not reach Ouedraogo’s contention that he is eligible for relief under

the CAT because he failed to exhaust that claim before the BIA. Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). In any event, Ouedraogo’s CAT

claim fails because it is based on the same testimony the agency found not

credible, and Ouedraogo points to no other evidence that shows it is more likely

than not he will be tortured if he returns to Burkina Faso. Farah, 348 F.3d at

1156-57.

      PETITION DENIED.




                                          3